956 F.2d 270
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tony Alan GARRETT, Defendant-Appellant.
No. 92-5072.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Following a guilty plea, defendant was sentenced on August 21, 1990, to ten months imprisonment for violation of 21 U.S.C. § 846 and to five years imprisonment for violation of 18 U.S.C. § 924(c).   On January 8, 1992, he filed his notice of appeal, designated as an appeal of sentence pursuant to 18 U.S.C. § 3742.   The government now moves to dismiss to appeal for lack of jurisdiction.   Defendant opposes dismissal of his appeal.


2
A notice of appeal in a criminal action is required to be filed within ten days of the entry of the judgment.   Rule 4(b), Fed.R.App.P.   This requirement is mandatory and jurisdictional.   See United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).   The statute providing for review of sentences, 18 U.S.C. § 3742, does not extend the time for filing a notice of appeal.


3
It therefore is ORDERED that the motion to dismiss is granted.